Case 1-11-46413-cec Doc12-1 Filed 09/10/19 Entered 09/10/19 14:31:20

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

weet ne xX
In re: Chapter 7
Case No.: 11-46413-cec
EDWARD JOHN NIELSEN and
LAURIE NIELSEN,
Debtors
ewes n nnn ene eee emcee eee eee serene xX

APPLICATION IN SUPPORT FOR AN ORDER TO REOPEN CHAPTER 7 CASE TO
ADMINISTER ASSETS

RICHARD J. MCCORD, the undersigned, an attorney, duly admitted to practice law in
the courts of the State of New York and admitted to practice before this Court, hereby affirms the
following to be true under the penalties of perjury:

1. I was the duly appointed Chapter 7 Trustee in the above-referenced matter having
been appointed on July 26, 2011, pursuant to Section 702(d) of Title 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”).

2 I submit this affirmation in support of my motion seeking an Order (i) reopening
the above-referenced matter and reappointing a Chapter 7 Trustee pursuant to Section 350 of the
Bankruptcy Code, Rule 5010 of Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”) and Local Rules 5010-1 of the Local Rules for the United States Bankruptey Court,
Eastern District of New York; (ii) waiving the fee to reopen this case; and (iii) for such other,
further, different relief as this Court deems just, proper and equitable.

BACKGROUND
3. On July 26, 2011, Edward John Nielsen and Laurie Nielsen (the “Debtors”) filed

a voluntary petition pursuant to Chapter 7 of the Bankruptcy Code.

] 6940041.1
Case 1-11-46413-cec Doc12-1 Filed 09/10/19 Entered 09/10/19 14:31:20

4, On August 31, 2011, the Trustee conducted an examination of the Debtors
pursuant to 11 U.S.C. §341A. The Trustee filed his Chapter 7 Trustee’s Report of No
Distribution on September 1, 2011. The Court issued the final decree on November 1, 2011 and
the case was closed by the Court on November 3, 2011. Annexed hereto as “Exhibit A” is a
copy of the Pacer Docket which reflects same.

5. That on or about September 9, 2019, the Trustee received correspondence from
Archer Systems, LLC, who advised that the Debtor, Laurie, was entitled to receive funds from a
class action lawsuit, based upon two incidents, one that occurred on September 4, 2008 and one
that occurred on August 14, 2009 (the “Lawsuit”).

6. The Trustee has reviewed the Debtors’ bankruptcy petition and the Lawsuit was
not listed in the Schedules nor was the Lawsuit disclosed at the §341A Meeting of Creditors.
Annexed hereto as “Exhibit B” is a copy of Schedule B and the Statement of Financial Affairs
from the Debtors’ bankruptcy petition.

te Additionally, the Trustee has reviewed Schedule F of the Debtors’ petition to
determine the debt owed to creditors. A copy of the Schedule F is annexed hereto as “Exhibit
C” which reflects an obligation for unsecured debt in the total amount of $104,701.04.

8. The Trustee requests an Order of the Court reopening the above-referenced case
pursuant to 11 U.S.C. §350(b) of the Bankruptcy Code and Rule 5010 of the Bankruptcy Rules
for the purpose of administering the asset. There is clearly a basis to reopen this case in order for
a Trustee to administer the assets.

BASIS FOR RELIEF

9. Section 350(b) of the Bankruptcy Code provides “a case may be reopened in the

2 6940041.1
Case 1-11-46413-cec Doc12-1 Filed 09/10/19 Entered 09/10/19 14:31:20

court in which such case was closed to administer assets, to accord relief to the debtor, or for
other cause”.

10. Rule 5010 of the Bankruptcy Rules provides ‘a case may be reopened on motion
of the debtor or other party in interest pursuant to Section 350(b) of the Code. In a Chapter 7
case... a Trustee shall not be appointed by the United States Trustee unless the court determines
that a trustee is necessary to protect the interest of creditors and the debtor or to insure efficient
administration of the case”.

11. It is respectfully submitted that “cause” exists to reopen the case pursuant to
Section 350 of the Bankruptcy Code and Rule 5010 of the Bankruptcy Rules and to reappoint a
Chapter 7 Trustee.

12. It is respectfully requested that the Courts Local Rule 9013-1(a) requiring a
memorandum of law is support of the Motion be waived as there are no novel issues raised
herein.

WHEREFORE, the Trustee respectfully requests the entry of an Order (i) reopening
the above-referenced matter and reappointing a Chapter 7 Trustee pursuant to Section 350 of the
Bankruptcy Code, Rule 5010 of Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and Local Rules 5010-1 of the Local Rules for the United States Bankruptcy Court,

3 6940041.1
Case 1-11-46413-cec Doc12-1 Filed 09/10/19 Entered 09/10/19 14:31:20

Eastern District of New York (ii) waiving the fee to reopen this case and (iii) for such other,
further, different relief as this Court deems just, proper and equitable.

Dated: East Meadow, New York
September 10, 2019

CERTILMAN BALIN ADLER & HYMAN, LLP

BY: /s/ Richard J. McCord
RICHARD J. MCCORD, ESQ.
90 Merrick Avenue
East Meadow, New York 11554
(156) 296-7000

4 6940041.1
